Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the process of assembling a connection part including the assembly of a third locking member through the input piston and lead screw in a vertical direction, where the assembly is free of an interposed hydraulic seal member between the input piston and lead screw (claim 13, which includes all limitations of claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites the assembling of a third locking member through the input piston part and lead screw in a vertical direction, and depends from claim 10 which recites that the assembling is free of 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 5, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 3, line 3, the recitation of a “second locking member” is confusing in that this claim and the claim from which it depends does not initially recite a first locking member, and as such, it is not clear whether the recitation intentionally omits a “first” member or material has been inadvertently left out of the recitation[s]. A similar condition is present in claim 12, line 2. In claim 5, line 3, the recitation of a “third locking member” is confusing in that this claim and the claim from which it depends does not initially recite either a first or second locking member, and as such, it is not clear whether the recitation intentionally omits a “first” and/or “second” member or material has been inadvertently left out of the recitation[s]. A similar condition is present in claim 13, line 2.

As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls (US 4,052,088). Nicholls teaches a vehicle height adjustment system (col. 1, lines 15-20, col. 2, lines 37-42), attached to a vehicle (col. 2, lines 6-9); including an input housing (3) including a space in which working fluid is stored (13); an input piston part (working face of 5, towards chamber 13) positioned in the housing part, and configured to move along a length-wise direction of the input housing part; a lead screw (6) inserted into the input piston part (connection of end of 6 to opposing face of 5), the screw being operative to move in response to receiving external power (alternatively manually controlled at 6a, or potentially automatically controlled, see col. 2, lines 16-18); the arrangement additionally including an output unit (1) connected to the vehicle for reducing vibration via a piston and rod connection (damping piston 9, connection rod 10; compressible gas in 11, also note col. 2, lines 22-29), connected to the input housing via a connection pipe (2); there being no hydraulic seal member between the input piston member and lead screw.
As regards claims 1, 7 and 10, while the reference to Nicholls initially teaches a connection between the end of the lead screw part and the piston, the reference does not specifically describe a connection part which fastens the screw and piston elements, or the step of assembling a connection part which fastens the screw and piston elements. Initially, it would be well understood to be desirable to ensure that the end of the screw and piston head remain in engagement under conditions where the pressure in the chamber (13) drops, or when the screw is being adjusted to retract the piston to lower the pressure, and to this extent, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to expressly provide 
As further regards claim 9, the reference to Nicholls teaches that the suspension device is connected between sprung and unsprung vehicle parts, but does not specifically teach that the output unit is at least one of a front wheel output unit configured to adjust a height of a front wheel-side vehicle body; and a rear wheel output unit configured to adjust a height of a rear wheel-side vehicle body. Initially, since the arrangement taught by Nicholls is explicitly taught to be applied to a vehicle having wheels, it is understood that the suspension arrangement as taught would be connected to at least one of the front wheel and rear wheel, so as to actually provide a suspension to the vehicle. Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the output unit as being at least one of a front wheel output unit configured to adjust a height of a front wheel-side vehicle body; and a rear wheel output unit configured to adjust a height of a rear wheel-side vehicle body for the purpose of providing the output unit on a vehicle in a manner such that it is actually operable to perform vehicle height control (col. 2, lines 6-9, 39-42)
As further regards claim 10, and the specific steps of preparing an input housing part; preparing and assembling an input piston part, inserting a lead screw; and assembling a connection part to fasten the input piston part with the lead screw; and inserting an input piston part into the input housing part. Initially, the arrangement taught .

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls (cited above) in view of Elliott (US 4,362,467). Nicholls teaches a vehicle height adjustment system (col. 1, lines 15-20, col. 2, lines 37-42), attached to a vehicle (col. 2, lines 6-9); including an input housing (3) including a space in which working fluid is stored (13); an input piston part (working face of 5, towards chamber 13) positioned in the housing part, and configured to move along a length-wise direction of the input housing part; a lead screw (6) inserted into the input piston part (connection of end of 6 to opposing face of 5), the screw being operative to move in response to receiving external power (alternatively manually controlled at 6a, or potentially automatically controlled, see col. 2, lines 16-18); the arrangement additionally including an output unit .
As regards claims 1, 7 and 10, while the reference to Nicholls initially teaches a connection between the end of the lead screw part and the piston, the reference does not specifically describe a connection part which fastens the screw and piston elements, or the step of assembling a connection part which fastens the screw and piston elements. Initially, it would be well understood to be desirable to ensure that the end of the screw and piston head remain in engagement under conditions where the pressure in the chamber (13) drops, or when the screw is being adjusted to retract the piston to lower the pressure and/or to ensure a robust connection between the lead screw and piston is always maintained. Further, Elliott teaches a robust input unit for providing fluid to an actuation element, which includes a housing (112) which provides a storage space for a source of fluid delivered via a connection (106) to an output unit, the input unit including an input piston (114, 116, 118), the piston movable lengthwise along the inside of the housing unit, a lead screw (element “160” to the right of figures 5, 6; note that the specification lists the screw as “120” but the drawings apparently show the numeral 160 as being used for both the lead screw and the fill opening) inserted into the input piston part (hollow section of the rear end of piston 114), the lead screw adapted to move in response to application of power (to 152), and a connection part (122, 123) for fastening the lead screw and piston, comprising a connection element which may be termed a “first” locking member, a “second” locking member (122) passing through the 
 It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to expressly provide a robust input piston structure such as that taught by Elliott to provide the fluid input to the output members as taught in the system of Nicholls, e.g., by providing Elliott’s input piston unit in place of the less-robust input unit initially provided by Nicholls, which includes an expressly provided connection part between the lead screw and piston and assemble the lead screw and piston via the connection part so as to provide a more robust adjusting structure capable of withstanding more rigorous use scenarios and/or to ensure that the piston remains where set under lower pressure conditions and/or can be withdrawn by the lead screw when it is desired to set a lower-pressure condition.
As further regards claim 4, the modifying reference to Elliott, while teaching a single “second” locking member, does not expressly teach a plurality of members. It is well held to be within the skill level of the ordinary practitioner to duplicate or multiply an already-taught part for the purpose of enhancing or multiplying the taught effect of that part, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the “second” locking member as a plurality of locking members distributed around the circular mating piston recess and 
As regards claims 2 and 5 and the recitations “horizontal” and “vertical”, note that the mounting of the input unit in a vertical instrument panel with the pin 122 oriented side-to-side would result in a “horizontal” condition to the breadth claimed, as would the mounting of the input unit extending down from a horizontal instrument panel or console; similarly the mounting of the input unit in a vertical panel with the pin oriented up-down would result in a “vertical” condition. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the input piston unit as taught by the modifying reference to Elliott as being mounted in one of a vertical instrument panel or a horizontal instrument panel or console, respectively, for the purpose of ensuring that the input unit is securely held in place on the vehicle. 
As further regards claim 9, the reference to Nicholls as modified by Elliott teaches that the suspension device is connected between sprung and unsprung vehicle parts, but does not specifically teach that the output unit is at least one of a front wheel output unit configured to adjust a height of a front wheel-side vehicle body; and a rear wheel output unit configured to adjust a height of a rear wheel-side vehicle body. Initially, since the arrangement taught by Nicholls is explicitly taught to be applied to a vehicle having wheels, it is understood that the suspension arrangement as taught would be connected to at least one of the front wheel and rear wheel, so as to actually provide a suspension to the vehicle. Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide 
As further regards claim 10, and the specific steps of preparing an input housing part; preparing and assembling an input piston part, inserting a lead screw; and assembling a connection part to fasten the input piston part with the lead screw; and inserting an input piston part into the input housing part. Initially, the arrangement taught by Nicholls as modified by Elliott has been built and assembled (Nicholls: col 2, lines 67-68; Elliott: col. 6, lines 18-35) and as such it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to assemble the device for example by performing the steps of: preparing an input housing part (manufacturing, locating and providing the housing portion [Elliott: 112]); preparing and assembling an input piston part (e.g., manufacturing, assembling the working face and rear recess of the piston [Elliott 114]), inserting a lead screw [Elliott: 160 as illustrated or 120 as described]; and assembling a connection part to fasten the input piston part with the lead screw (providing the connection between the end of the screw and the back face of the piston [Elliott: end of 160 or 120 into recess in 114; insertion of pin 122 in mated apertures 123]); and inserting an input piston part into the input housing part (e.g., taking the internal elements and placing them into the housing) for the purpose of providing the input housing unit in the assembled state which is taught by Nicholls as modified by Elliott.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foley, Thompson et al. and Parker et al. teach suspensions with an input piston mechanism to control internal pressure and resulting vehicle height; Wesson et al. teach that it is well known to provide a connection between a pair of cylindrical elements using plural horizontal fasteners; Kokotovic teaches a known connection between piston and piston rod; Koh teaches a known arrangement including a piston and lead screw; Galik teaches known plural connections between elements in a suspension.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616